Citation Nr: 0425320	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-14 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the period from 
June 22, 1998, to December 21, 1999 (excluding the period of 
hospitalization from June 22, 1998, to January 31, 1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 rating decision.  
In that decision, the RO, inter alia, granted service 
connection and awarded a 30 percent disability rating for 
PTSD, effective June 22, 1998.  The RO also granted a 
temporary total disability rating (100 percent) under 
38 C.F.R. § 4.29, for a period of hospitalization from July 
14, 1998, to August 31, 1998.  In March 1999, the veteran 
filed a notice of disagreement (NOD) with the assigned 30 
percent evaluation for PTSD.  

In a June 2000 rating decision, the RO granted a temporary 
total disability rating under 38 C.F.R. § 4.29, from June 22, 
1998, to January 31, 1999.  In July 2000, the RO issued the 
veteran a statement of the case (SOC).  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), also in July 2000.  

Thereafter, in a March 2004 rating decision, the RO granted 
the veteran a 100 percent disability rating for PTSD, on a 
schedular basis, effective December 22, 1999.  As such, a 
full grant of the benefit sought on appeal has been granted 
from December 22, 1999.  Therefore, the only issue remaining 
before the Board is the question of the veteran's entitlement 
to an initial rating in excess of 30 percent for PTSD, for 
the period from June 22, 1998, to December 21, 1999, 
excluding the period of hospitalization from June 22, 1998, 
to January 31, 1999 (for which a temporary total evaluation, 
under 38 C.F.R. § 4.29, has already been awarded).  The 
matter remaining on appeal has been characterized, 
accordingly, as reflected on the title page.  

As the appeal involves a request for a higher initial 
evaluation following the grant of service connection, the 
Board has recharacterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

Since the June 22, 1998, effective date for the grant of 
service connection, the veteran's PTSD has been manifested by 
total occupational and social impairment, with poor 
functioning in many work-related areas.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 100 percent schedular evaluation for PTSD, for 
the period from June 22, 1998, to December 21, 1999 
(excluding the period of hospitalization from June 22, 1998 
to January 31, 1999), are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in light of the 
favorable disposition of the veteran's claim, the Board 
finds that all notification and development actions needed 
to fairly adjudicate the claim on appeal have been 
accomplished.   

II.  Analysis

As noted above, given a total schedular rating for PTSD 
effective December 22, 1999, the only remaining period for 
consideration on appeal is that from June 22, 1998, to 
December 21, 1999.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD, for the period June 22, 1998, to December 
21, 1999, is rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
that code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The veteran was hospitalized three times at the VA Medical 
Center in Montrose, New York, from May 1998 to January 1999.  
A September 1998 to January 1999 VA hospital summary notes 
that the veteran had been admitted to the facility 
domiciliary because he was homeless and unemployed.  The 
diagnosis was PTSD, with heroin dependence and alcohol 
dependence.  A global assessment of functioning (GAF) score 
of 60 was reported, with a GAF during the previous year of 
50.  While the summary noted that towards the end of his 
domiciliary stay the veteran did find employment in the 
community, there is no indication, especially in light of the 
veteran's occupational limitations, that the employment was 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2003); Bowling v. Principi, 15 Vet. App. 1, 7 (2002), citing 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

The June 2000 SOC notes that the veteran failed to report for 
a scheduled January 1999 VA examination.  There is no 
evidence with respect to the severity of, or treatment for, 
the veteran's PTSD between February 1999 and December 1999.  
The Board notes that, the duty to assist is not always a one-
way street, and a claimant has a responsibility of providing 
information that is essential to his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  At the same time, 
the Board is cognizant that a December 1999 VA "Medical 
Assessment of Ability to Do Work-Related Activities" from 
the veteran's treating physician, and a May 2000 Social 
Security Administration (SSA) "Notice of Decision", both 
reflect that the veteran was subject to extensive functional 
and occupational limitations due to his service-connected 
PTSD.  

The evidentiary record supports a finding that the veteran's 
PTSD significantly impairs his ability to work.  That the 
veteran has received a total disability rating for three 
separate hospitalizations between May 1998 and January 1999, 
only further underscores the disabling nature of his service-
connected psychiatric disability.  

The Board is cognizant that, as noted above, the September 
1998 to January 1999 hospital summary noted GAF scores of 60 
and 50.  The scores are indicative (per the  4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), of moderate 
and severe symptoms, respectively, and not necessarily 
suggestive of the level of disability contemplated by the 
initial 100 percent rating awarded in this case.  However, 
the Board points out that a GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  In this case, as indicated above, the 
overall evidence establishes that the veteran's symptoms of 
depression, anxiety, and intrusive thoughts, along with his 
extensive functional and occupational limitations are 
suggestive of the level of impairment contemplated in the 100 
percent evaluation for PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for an initial 100 percent evaluation since 
the effective date of service connection, from June 22, 1998, 
are met.  




ORDER

An initial 100 percent evaluation for service-connected PTSD, 
from June 22, 1998, to December 21, 1999 (excluding the 
period of hospitalization from June 22, 1998, to January 31, 
1999), is granted, subject to the legal authority governing 
payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



